DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max W. Garwood of Taylor IP, P.C. on April 21, 2021.

The application has been amended as follows: 
An agricultural baler comprising:
a baling chamber[[;]] comprising: [[and]] 
a plunger for reciprocally moving in the baling chamber thereby compressing slices of crop material into a bale; and
at least one movable wall for adjusting the cross-sectional area of the baling chamber;
a pre-compression chamber configured to gather crop material and to periodically form a slice of the crop material, the pre-compression chamber comprising a stuffer for introducing the slice towards the baling chamber into a first segment of the baling chamber;[[,]] 




comprising a first subset of sensors for directly measuring bale parameters and a second subset of sensors for measuring items indirectly related to the bale parameters; and 
a controller configured for controlling operation of the agricultural baler, wherein operation of the agricultural baler comprises the steps of:
synchronizing of the stuffer and the plunger; 
adjusting the position of the at least one movable wall, based on inputs of the multiple sensors; 
forming the crop material into the bale; and 
 of sensors based on outputs  of sensors in a first time period in order to optimize control of the baler in subsequent time periods 


The agricultural baler of claim 1, wherein the operation of the baler further comprises the step of predetermining an estimation of optimal outputs for the second subset of 

The agricultural baler of claim 1, wherein the operation of the baler further comprises the step of controlling the operation of the agricultural baler in a first time period until outputs of the first subset of 

The agricultural baler of claim 1, wherein the operation of the baler further comprises the steps of prioritizing the first subset of 

The agricultural baler of claim 4, wherein the subsequent time period begins only after the outputs of the first subset of 

The agricultural baler of claim 1, wherein the first subset of 

The agricultural baler of claim 1, wherein a majority of sensors in the first subset of 

The agricultural baler of claim 1, wherein a majority of the sensors in the second subset of 

The agricultural baler of claim 1, wherein operation of the agricultural baler is controlled by the controller using an algorithm stored in a memory operationally connected to the controller, the of sensors increase from the first time period to a subsequent time period.

Response to Arguments
Applicant’s amendments and remarks filed April 8, 2021, with respect to the rejections under 35 U.S.C. §§ 103 and 112 have been fully considered and are persuasive.  The rejections of claims 1-10 have been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed over the art of record.
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious an agricultural baler for making bales from gathered crop material using “a baling chamber”, “at least one movable wall”, “a pre-compression chamber”, “1st and 2nd subset of sensors”, and “a controller the that controls the operation of the agricultural baler” in combination with the rest of the claimed limitations set forth in the independent claim. Benevelli (US 2018/0317394) has “a baling chamber”, “a pre-compression chamber”, and “a controller that controls the operation of the agricultural baler”, but is lacking “1st and 2nd subset of sensors” and “at least one movable wall”. Gerngross (US 2008/0141873) has a “1st and 2nd subset of sensors”, but is lacking “at least one movable wall for adjusting the cross-sectional area of the baling chamber”. Furthermore, there is nothing on the record that shows it would have been obvious to modify either of the prior arts to optimize the baling operation through the use of the 1st subset of sensors that provide feedback and calibrate the 2nd subset of sensors allowing for improved synchronization and efficiency of the agricultural baler in subsequent baling operations after the initial startup operation..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chastin M. Brundidge whose telephone number is (571) 272-6331.  The examiner can normally be reached on Mon-Fr 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASTIN M. BRUNDIDGE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725